Citation Nr: 0512111	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  03-36 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased initial rating for diabetes 
mellitus, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from July 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision by the 
Department of Veterans Affairs (VA) Oakland, California, 
Regional Office (RO).  That decision granted service 
connection for diabetes mellitus and assigned an initial 
disability rating of 20 percent.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The veteran's diabetes mellitus currently requires oral 
medication, insulin, and a restricted diet.

3.  The evidence of record does not reasonably show that the 
veteran's diabetes necessitates the "regulation of 
activities."


CONCLUSION OF LAW

Diabetes mellitus is not more than 20 percent disabling 
according to the schedular criteria.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The communications, such as a letter from the RO dated in 
August 2002, provided the veteran with a specific explanation 
of the type of evidence necessary to substantiate his claim, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In addition, the SOC and SSOC included summaries of the 
evidence that had been obtained and considered.  The SOC and 
SSOC also included the requirements that must be met to 
establish entitlement to his claim.  The basic elements for 
establishing such have remained unchanged during the pendency 
of this appeal.  The VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.

The Board has noted that in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I)), the Court of Appeals for Veterans' Claims (Court) held 
that a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  VCAA notice was 
provided to the veteran in August 2002 before the December 
2002 RO decision that is the subject of this appeal.

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOC, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded an opportunity for a personal hearing, 
but he did not appear for that hearing and did not request 
that it be rescheduled.  He was afforded a VA examination, 
and the examination report includes an opinion regarding the 
cause of his disability.  All available relevant evidence 
identified by the veteran was obtained and considered.  The 
claims file contains his service medical records and his 
available post service medical treatment records.  

The Board does not know of any additional relevant evidence 
that is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.

II.  Factual Background

Service medical records are silent with regard to complaints, 
findings or treatment associated with diabetes.  Service 
personnel records indicated that the veteran had service in 
the Republic of Vietnam.  Service connection was granted in 
the December 2002 rating decision on a presumptive basis.  In 
addition, the December 2002 rating decision granted service 
connection for diabetic neuropathy, diabetic neuropathy of 
the right lower extremity and diabetic neuropathy of the left 
lower extremity.  Initial ratings of 30 percent, 10 percent 
and 10 percent were assigned respectively.

VA treatment records dated from March 1998 through January 
2004 reflect continued treatment for diabetes mellitus.  
These records note that the veteran has been prescribed 
insulin and metaformin.  VA treatment notes also reflected 
comments regarding diet and weight control.  A June 2002 VA 
treatment note indicated that the veteran needed to increase 
his activity.  No comments are made in the VA treatment 
records regarding regulation of activities.  Neither do such 
records reflect hospitalization for symptoms related to the 
veteran's diabetes mellitus.

A September 2002 VA examination report noted that the 
examiner reviewed the veteran's VA medical records.  The 
veteran reported that he was diagnosed with diabetes 12 years 
prior after a routine examination.  He stated he was 
initially treated with oral medication and began treatment 
with insulin three years prior.  The veteran indicated he had 
continued to gain weight steadily.  The examiner noted that, 
in terms of complications, the veteran had some 
microalbuminuria.  In terms of other complications, the 
examiner noted that it was unclear whether the veteran had 
diabetic background retinopathy.  The veteran did report a 
loss of sensation at the bottoms of his feet and in his 
hands.  The examiner indicated that the veteran worked as a 
cotton gin operator and could lift heavy objects and walk.  
The examiner noted that the veteran's diabetes was poorly 
controlled.  The diagnoses were diabetes mellitus type II, 
microalbuminuria, suggestive of early diabetic neuropathy, 
diabetic peripheral neuropathy, and morbid obesity.  He did 
not offer any comments regarding the veteran's diet or 
activities.

In his January 2003 notice of disagreement the veteran stated 
that his diabetes was controlled by restricted diet, 
exercise, pills and insulin shots.  In a November 2003 
statement the veteran reiterated that he takes oral 
medication, uses insulin, has a restricted diet and has his 
activities regulated.

In a January 2004 statement the veteran indicated that he was 
taking insulin and metaformin.  In addition, he stated that 
he had a restricted diet and a prescribed exercise regimen.  
The veteran noted that his exercise was taken care of by 
seasonal temporary jobs and by a specific exercise regimen 
when he was not working.

III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection.  This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection. The Court has observed 
that in the latter instance, evidence of the present level of 
the disability is of primary concern, Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date). See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time.  Id.

Diabetes mellitus is rated according to the provisions set 
forth in 38 C.F.R. § 4.119, Diagnostic Code 7913.  A 20 
percent evaluation is warranted when the disease requires 
insulin and restricted diet or oral hypoglycemic medication 
and restricted diet. A 40 percent rating is warranted when 
the veteran requires insulin, his diet is restricted, and his 
activities are regulated.  A veteran will receive a 60 
percent evaluation for diabetes mellitus when he requires 
insulin; his diet is restricted; activities are regulated; 
and he experiences episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, in addition 
to having complications that would not be compensable if they 
were separately evaluated.  A 100 percent evaluation requires 
more than one daily injection of insulin, restricted diet, 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and 
strength, or complications that would be compensable if 
separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 
7913.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of an evaluation in excess of 20 percent for 
diabetes mellitus.  The veteran is currently taking insulin 
and metaformin and his diet is restricted, thus satisfying 
the criteria for a 20 percent evaluation.  There is no record 
of regulation of activity that would warrant a 40 percent 
evaluation.  The Board notes that, in the pertinent 
Diagnostic Code, regulation of activities is defined as 
"avoidance of strenuous occupational and recreational 
activities."  See 38 C.F.R. § 4.119, Diagnostic Code 7913 
(emphasis added).  The veteran has stated that he has a 
prescribed exercise regimen, which is covered by his 
temporary seasonal jobs and an exercise program when he is 
working.  In addition, the September 2002 VA examiner noted 
that the veteran could lift heavy objects and was employed as 
a cotton gin operator.  The evidence of record does not 
indicate that the veteran's activities are limited by his 
diabetes in the sense contemplated by the criteria governing 
the assignment of a 40 percent rating in this case.  Rather, 
he has been prescribed exercise and has not been told to 
avoid strenuous occupations.  In this regard, it is important 
to note that the evidence of record indicates that it has 
been recommended that the veteran engage in exercise rather 
than avoid certain activities due to his disability.  In 
fact, a June 2002 VA treatment note specifically indicates 
that the veteran was told to increase his activities.  The 
Board finds, therefore, that an evaluation in excess of 20 
percent is not warranted.  In addition, the evidence does not 
raise a question that a higher rating is possible or 
warranted for any period of time from the veteran's claim to 
the present so as to warrant a "staged" rating due to 
significant change in the level of disability.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that the veteran's diabetes mellitus alone has 
caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of regular schedular standards at this time.  In 
the absence of such factors, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Shipwash, 8 Vet. App. at 227.


ORDER

Entitlement to an increased initial rating for diabetes 
mellitus, currently evaluated as 20 percent disabling, is 
denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


